Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/08/2016 09:05 AM CDT




                                                           - 317 -
                                            Nebraska A dvance Sheets
                                             293 Nebraska R eports
                                 STATE EX REL. COUNSEL FOR DIS. v. KISHIYAMA
                                               Cite as 293 Neb. 317




                          State     of    Nebraska ex rel. Counsel for Discipline
                                of the      Nebraska Supreme Court, relator,
                                        v. Joseph A. K ishiyama, respondent.
                                                      ___ N.W.2d ___

                                            Filed April 8, 2016.     No. S-16-227.

                    Original action. Judgment of disbarment.

                 Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
               Stacy, and K elch, JJ.

                    Per Curiam.
                                      INTRODUCTION
                  This case is before the court on the voluntary surrender of
               license filed by respondent, Joseph A. Kishiyama, on March
               3, 2016. The court accepts respondent’s voluntary surrender of
               his license and enters a judgment of disbarment.

                                  STATEMENT OF FACTS
                  Respondent was admitted to the practice of law in the
               State of Nebraska on January 10, 2008. The law firm at
               which respondent had been employed sent a grievance letter
               regarding respondent dated October 2, 2015, to the Counsel
               for Discipline of the Nebraska Supreme Court. The grievance
               letter generally alleged that respondent had mishandled the
               representation of certain clients, including that respondent
               had lied to clients regarding filing certain pleadings, had pro-
               vided clients with false court filings, and had delayed report-
               ing to clients the status of their cases. The grievance letter
                             - 318 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. KISHIYAMA
                         Cite as 293 Neb. 317

alleged that by his actions, respondent violated several of the
Nebraska Court Rules of Professional Conduct.
   On March 3, 2016, respondent filed a voluntary surrender
of license, in which he stated that he knowingly does not chal-
lenge or contest the truth of the suggested allegations set forth
in the grievance letter. Respondent further stated that he freely
and voluntarily waived his right to notice, appearance, or hear-
ing prior to the entry of an order of disbarment and consented
to the entry of an immediate order of disbarment.

                          ANALYSIS
   Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
         (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
         (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
      does not challenge or contest the truth of the suggested
      or indicated Grievance, Complaint, or Formal Charge
      and waives all proceedings against him or her in connec-
      tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and knowingly does not challenge or contest the truth of
the suggested allegations made against him. Further, respond­
ent has waived all proceedings against him in connection
therewith. We further find that respondent has consented to the
entry of an order of disbarment.

                        CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, know-
ingly, and voluntarily admits that he does not contest the sug-
gested allegations being made against him. The court accepts
                            - 319 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
          STATE EX REL. COUNSEL FOR DIS. v. KISHIYAMA
                        Cite as 293 Neb. 317

respond­ent’s voluntary surrender of his license to practice
law, finds that respondent should be disbarred, and hereby
orders him disbarred from the practice of law in the State of
Nebraska, effective immediately. Respondent shall forthwith
comply with all terms of Neb. Ct. R. § 3-316 (rev. 2014) of
the disciplinary rules, and upon failure to do so, he shall be
subject to punishment for contempt of this court. Accordingly,
respondent is directed to pay costs and expenses in accordance
with Neb. Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and
Neb. Ct. R. §§ 3-310(P) (rev. 2014) and 3-323 of the disci-
plinary rules within 60 days after an order imposing costs and
expenses, if any, is entered by the court.
                                     Judgment of disbarment.